— In a proceeding pursuant to CPLR 7511 to vacate an arbitration award, in which the respondent cross-moved to confirm the award, petitioner appeals from a judgment of the Supreme Court, Rockland County (Ruskin, J.), dated October 22, 1982, which denied the application and granted the cross motion. Judgment affirmed, with costs. The terms of the collective bargaining agreement between the parties provided that in filling vacant or new positions, a preference be given to an employee with the most seniority so long as he or she met the basic qualifications for the position. The arbitrator determined that petitioner violated that agreement because the grievant, the most senior employee who applied for the position of sewer system mechanic, and who met the three-year experience requirement established by the Rockland County personnel officer pursuant to statute and regulation, was not accorded a preference and that the appropriate remedy was to place the grievant in the position with retroactive pay. That determination cannot be classified as irrational or in excess of the arbitrator’s powers (see Matter of Local Div. 1179, Amalgamated Tr. Union [Green Bus Lines], 50 NY2d 1007; Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578). Nor does the award violate public policy (see City of New York v Uniformed Firefighters Assn., 58 NY2d 957). Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.